DETAILED ACTION

Drawings
	Per the telephone interview on 2/4/2021 with Amy L. Miller, the examiner pointed out the replacement drawings submitted on 2/3/2021 created a redundancy issue with reference numeral “1290”. The examiner noted in the 2/4/2021 interview that this issue could be corrected by using reference numeral “1297” instead of “1290”. The replacement drawings submitted on 2/5/2021 reflect this change and thus the 2/5/2021 replacement drawings are accepted.

Specification
	Per the telephone interview on 2/4/2021 with Amy L. Miller, the examiner pointed out the replacement specification submitted on 2/3/2021 created a redundancy issue with reference numeral “1290”. The examiner noted in the 2/4/2021 interview that this issue could be corrected by using reference numeral “1297” instead of “1290”. The replacement specification submitted on 2/5/2021 reflects correction of relevant paragraph [0096]. Thus, the Specification amendments submitted on 2/3/2021 are accepted, with a further acceptance of the replacement paragraph [0096] submitted on paragraph 2/5/2021. I.e. the published patent will use the version of paragraph [00120] submitted on 2/03/2021 and the version of paragraph [0096] submitted on 2/05/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amy L. Miller on 2/4/2021 (with some of the following changes later discussed on 2/12/2021).


Claim 1 is being amended as follows:
1. 	An implantable encapsulation device comprising: 
a plurality of containment tubes interconnected by connection members, each said containment tube having a first access port at a first end thereof and a second access port at a second end thereof, and 
a removable manifold fluidly connected to said containment tubes at said first end, 
wherein said containment tubes are substantially parallel to each other along a length of said device, 
wherein said containment tubes comprise a porous composite material including: 
an outer porous polymeric layer that permits ingrowth of vascular tissue; and 
an inner polymeric layer disposed adjacent to said outer porous polymeric layer, said inner polymeric layer being impervious to cellular or vascular ingrowth, 
wherein said connection members are periodically spaced along a length of said containment tubes a distance from each other, and 
wherein said plurality of containment tubes are fluidly interconnected by said connection members.

Claim 6 is being amended as follows:
6. 	The device of claim 1, wherein said connection members are connected to said containment tubes at an angle greater than zero degrees and less than 90 degrees.

Claim 8 is being amended as follows:
claim 1, further comprising resealable caps affixed to each of said second access ports to seal said second end of said containment tubes.

Claim 12 is being amended as follows:
12. 	The device of claim 10, wherein the therapeutic device is removably sealed to said manifold, said manifold being fluidly connected to said containment tubes at said first end.

Claim 21 is being amended as follows:
21. 	A cell encapsulation device comprising: 
a plurality of containment tubes substantially parallel to each other along a length of the containment tubes, each said containment tube having a first access port at a first end thereof and a second access port at a second end thereof; 
resealable caps sealably connected to each of said first access port of said containment tubes; 
wherein the containment tubes are independently movable from each other down the length of the containment tubes, and 
wherein said containment tubes comprise a porous composite material including: 
an outer porous polymeric layer that permits ingrowth of vascular tissue; and 
an inner polymeric layer disposed adjacent to said outer porous polymeric layer, said inner polymeric layer being impervious to cellular or vascular ingrowth.

Claim 28 is being amended as follows:
28. 	The device of claim 27, wherein each said containment tube is affixed to one of said openings in said manifold.


Claim 47 is being amended as follows:
47.    An encapsulation device comprising:
a plurality of containment tubes substantially parallel to each other, each of said containment tubes having a first access port at a first end thereof and a second access port at a second end thereof; and
a resealable first manifold fluidly connected to each of said first access ports,
a second manifold fluidly connected to each of said second access ports; and
a flush port fluidly connected to the second manifold, 
wherein each of said containment tubes comprises a porous composite material including:
an outer porous polymeric layer that permits ingrowth of vascular tissue; and 
an inner polymeric layer disposed adjacent to [[an]] the outer porous polymeric layer, said inner polymeric layer being impervious to cellular or vascular ingrowth.

Claim 57 is being amended as follows:
57. 	The device of claim 50, wherein each of the plurality of containment tubes and interconnection members maintain a consistent cylindrical cross-section.

Claim 68 is being amended as follows:
68. 	An encapsulation device comprising: 
a plurality of containment tubes substantially parallel to each other, each of said containment tubes[[,]] having a first access port at a first end thereof and a second access port at a second end thereof; 
a first removable manifold fluidly connected to each of the first access ports; 
a second removable manifold fluidly connected to each of the second access ports; 
a first flush port fluidly connected to the first manifold; and 
a second flush port fluidly connected to the second manifold, 

an outer porous polymeric layer that permits ingrowth of vascular tissue; and 
an inner polymeric layer disposed adjacent to said outer porous polymeric layer, said inner polymeric layer being impervious to cellular or vascular ingrowth.

Allowable Subject Matter
Claims 1, 4, 6-8, 10-22, 27-29, 31-41, 47, 50-52, 54-59, and 64-68 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following is a statement of reasons for the indication of allowable subject matter
) that permits ingrowth of vascular tissue (see paragraph beginning line 54 col. 5); and an inner polymeric layer (74) disposed adjacent to an outer porous polymeric layer (72; see Fig. 7; as noted in the rejections under 35 USC 112, it is believed this was meant to refer to the same outer layer), said inner polymeric layer being impervious to cellular or vascular ingrowth (see paragraph beginning line 54 col. 5). The embodiment of Butler shown in Fig. 9 only shows a single containment tube, and is thus silent to a plurality of containment tubes, wherein said containment tubes are substantially parallel to each other along a length of said device. Butler also shows placement of a plurality of containment apparatuses (131) arranged substantially parallel to one another and teaches various advantages for doing so (see Fig. 13, paragraph beginning line 27 col. 5). However, Butler is also silent to a removable manifold fluidly connected to said containment tubes at said first end, the plurality of containment tubes interconnected by connection members, wherein said connection members are periodically spaced along a length of said containment tubes a distance from each other, and wherein said plurality of containment tubes are fluidly interconnected by said connection members. No combination of prior art was found that would have made it obvious to one having ordinary skill in the art to design a device having all of these features in combination with the rest of the limitations of claim 1.
	Claims 4, 6-8, and 10-20 depend from claim 1.

Claims 22, 27-29, 31-41, and 64-67 depend from claim 21.
As to claim 47, Butler teaches an encapsulation device  (Fig. 9B) comprising: a containment tube (Fig. 9B), said containment tube having a first access port at a first end thereof and a second access port at a second end thereof (see Fig. 9B and paragraph beginning line 6 col. 16); wherein said containment tube comprises a porous composite material including: an outer polymeric layer (72) that permits ingrowth of vascular tissue (see paragraph beginning line 54 col. 5); and an inner polymeric layer (74) disposed adjacent to an outer porous polymeric layer (72; Fig. 7), said inner polymeric layer being impervious to cellular or vascular ingrowth (see paragraph beginning line 54 col. 5). Butler however is silent to a resealable first manifold fluidly connected to each if the first access ports, a second manifold fluidly connected to each the second access ports; and a flush port fluidly connected to the second manifold. No reference was found that would have made it obvious to modify Butler to possess these limitations in combination with the rest of the limitations of claim 47.
Claims 50-52 and 54-58 depend from claim 47.

As to claim 68, no obvious combination of references was found, including using Butler and/or Orth, that teaches all of an encapsulation device comprising: a plurality of containment tubes substantially parallel to each other, each of said containment tubes, having a first access port at a first end thereof and a second access port at a second end thereof; a first removable manifold fluidly connected to the first access ports; a second removable manifold fluidly connected to the second access ports; a first flush port fluidly connected to the first manifold; and a second flush port fluidly connected to the second manifold, wherein each said containment tube comprises a porous composite material including: an outer polymeric layer that permits ingrowth of vascular tissue; and an inner polymeric layer disposed adjacent to said outer porous polymeric layer, said inner polymeric layer being impervious to cellular or vascular ingrowth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James D Ponton/Examiner, Art Unit 3783                   
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783